Citation Nr: 1760394	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO. 16-34 332	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


ORDER

Service connection for tinnitus is granted. 


FINDING OF FACT

Tinnitus is related to noise exposure in service. 


CONCLUSION OF LAW

Tinnitus was incurred in wartime service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is a veteran (the Veteran) who had active duty service from March 1961 to December 1981. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2015 rating decision of the RO in Muskogee, Oklahoma, on behalf of the RO in Houston, Texas.

In November 2016, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. The Veteran was informed of the basis for the RO's denial of his claim and he was informed of the information and evidence necessary to substantiate the claim. A transcript of the hearing is associated with the claims file. 38 C.F.R. § 3.103 (2017).

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Service treatment records reveal no complaint of tinnitus symptoms at any time during service. At service separation, the Veteran's hearing and ears-general, including internal and external canals, and auditory acuity, was normal. He was provided a Report of Medical History on which he reported no history of, or current ear trouble or hearing loss. He also stated that, "to the best of my knowledge I am in good health."

The report of an April 2015 VA Examination reveals the Veteran's complaint of recurrent tinnitus. He reported that tinnitus began several years prior and its onset was not related to any specific event. The examiner declined to provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.

At the Board hearing, the Veteran testified as to the onset of tinnitus, "I think I've always had it." When asked by his representative whether he had it at age 18, he said "I don't believe I did."

The Veteran testified that he had obtained a positive nexus opinion from a private audiologist. That opinion was received at the Board in December 2017, signed by R. Higginbotham, Au. D. It states "It is my professional opinion that [the Veteran's] tinnitus and hearing loss are more likely than not related to his twenty year history of service in the Navy working on jet engines."

After a review of all of the evidence, the Board finds that the Veteran's tinnitus is related to service. 

There is no question that the Veteran was exposed to loud sounds in service. Moreover, he has a medically confirmed diagnosis of tinnitus. The Board acknowledges that Dr. Higginbotham did not provide a rationale for his opinion or attempt to explain the opinion in light of the Veteran's inconsistent statements regarding the onset of symptoms. These are certainly factors which the Board can weigh against other medical opinions. However, Dr. Higginbotham's statement is the only medical opinion in this case. Therefore, there is no opinion to weigh against it. The Board therefore finds that there is a nexus between the noise exposure in service and the current tinnitus. The Board concludes that service connection for tinnitus is warranted. As the benefit sought on appeal has been granted in full, there are no further duties to notify or assist. 

The Board notes that, while a positive nexus opinion was also included bilateral hearing loss, that issue was not appealed by the Veteran and is not subject to the jurisdiction of the Board. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Texas Veterans Commission 

Department of Veterans Affairs


